United States Court of Appeals
                          For the First Circuit

No. 10-2193

                               MARK FRAPPIER,

                           Plaintiff, Appellant,

                                        v.

                       COUNTRYWIDE HOME LOANS, INC.,

                           Defendant, Appellee.


                                    ERRATA


     The opinion of this Court, issued on July 7, 2011, should be

amended as follows.

     On   page   11,    line   2   of   page,   replace   "eighteenth"   with

"eighteen".